DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 19-25 are pending.
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 04/18/2022.
Election/Restrictions
The applicant elected group I, claims 1-5, provisionally, and confirmed the election without traverse in the reply filed 04/18/2022.
Newly submitted claims 21-25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are drawn towards a method of synthesizing ammonia or acetate, equivalent to the now cancelled claims 10 and 15-18 which made up group III in the previous restriction. As previously stated in regards to the original group III, the copper nanocatalyst of group I could be used for a different process than the ammonia or acetate synthesis of group III, such as on an electrode for water electrolysis to produce hydrogen and oxygen. It would also require search in at least C25B 1/27 or C25B 3/25, along with a unique text search regarding the acetate and/or ammonia synthesis, which would not be required for the claims of group I.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Rejections
The objections to the specification are withdrawn in view of applicant’s amendments.
All previous rejections are maintained.
Claims 1-5 and 19-20 are under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji et al. (U.S. 2020/0270756), hereinafter Kofuji, in view of Chen et al. (U.S. 2019/0376194), hereinafter Chen ‘194.
Regarding claim 1, Kofuji teaches a copper nanocatalyst (see e.g. Paragraph 0039, lines 6-9, and Paragraph 00040, lines 1-2), comprising a substrate and an active agent loaded on the substrate (see e.g. Fig. 1, catalyst layer 101 on electrode substrate 102; Paragraph 0027, lines 3-5), wherein a loading amount of the active agent on the substrate is 0.01 to 1 mg/cm2 (Paragraph 0041, lines 1-3), overlapping the claimed range of the present invention, and the active agent is a copper nanomaterial (see e.g. Paragraph 0039, lines 6-9, and Paragraph 00040, lines 1-2). 
MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Kofuji does not explicitly teach the copper nanomaterial having an exposed 50%-99% (111) face. Kofuji does however teach the catalyst being used for reduction of carbon dioxide into a carbon compound (see e.g. Paragraph 0039, lines 1-6), the compound produced depending on the kind of metallic catalyst (Paragraph 0042, lines 1-3), and methane (CH4) being one of the exemplary desired products (see e.g. Paragraph 0042, lines 3-6).
Chen ‘194 teaches a copper nanocatalyst (see e.g. Paragraph 0007, lines 1-3) which has a 96.4% exposed (111) face (see e.g. Fig. 7, based on the relative XRD peak heights of the strong 111 peak at ~44° and the 2nd peak at ~51° being ~27:1, equal to ~96.4%; Paragraph 0061, lines 5-7). This nanocatalyst provides excellent selectivity for CH4 from CO2 reduction (see e.g. Paragraph 0066, lines 19-26) and limits the competing hydrogen evolution reaction (see e.g. Paragraph 0067, lines 16-18 and 21-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the copper nanomaterial of Kofuji to comprise the copper nanomaterial having a 96.4% exposed (111) face taught by Chen ‘194 to provide excellent selectivity for methane production and limit the competing hydrogen evolution reaction. 
Regarding claim 2, Kofuji in view of Chen ‘194 teaches the substrate comprising a carbon paper (see e.g. Kofuji Paragraph 0063, lines 2-4).
Regarding claim 3, Kofuji in view of Chen ‘194 teaches the active agent being a copper nanosheet (see e.g. Chen ‘194 Paragraph 0007, lines 1-3), and the copper nanosheet having the exposed 96.4% (111) crystal face (see e.g. Chen ‘194 Fig. 7, based on the relative XRD peak heights of the strong 111 peak at ~44° and the 2nd peak at ~51° being ~27:1, equal to ~96.4%; Paragraph 0061, lines 5-7).
Regarding claim 4, the limitations of this claim are further limiting an optional limitation of claim 3, specifically the active agent being a copper nanopolyhedron, and is therefore not required for embodiment taught by Kofuji in view of Chen ‘194, in which the active agent is a copper nanosheet, as stated above. 
Regarding claim 5, Kofuji in view of Chen ‘194 teaches the loading amount of the active agent on the substrate being 0.01-1 mg/cm2 (see e.g. Kofuji Paragraph 0041, lines 1-3), encompassing the claimed value of the present invention (see MPEP § 2144.05 as cited above).
Regarding claim 20, the limitation of the copper nanocatalyst being “configured to synthesize acetate from carbon monoxide or carbon dioxide” or “configured to synthesis ammonia from nitrate” is a statement of intended use that does not appear to impart additional structural characteristics to the claimed nanocatalyst. 
MPEP § 2114 II states “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. Kofuji in view of Chen ‘194 teaches all the structural limitations of the invention as stated above, and would therefore be capable of use in the claimed manner.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kofuji in view of Chen ‘194 or over Kofuji in view of Chen ‘194, as applied to claim 1 above, and further in view of Chen et al. (U.S. 2020/0115234), hereinafter Chen ’234.
Regarding claim 19, Kofuji in view of Chen ‘194 teaches the active agent being characterized by an x-ray diffraction pattern comprising a first peak between 40-45° 2theta and a second peak between 50-55° 2theta (see e.g. Chen ‘194 Fig.  7, left and middle peaks indicated as shown below). A very small third peak also appears to be present between 70-75° (see e.g. Chen ‘194 Fig. 7, very small rightmost peak indicated as shown below), approximately equivalent to the very small (220) peak shown in Fig. 2C of the instant specification.

    PNG
    media_image1.png
    221
    292
    media_image1.png
    Greyscale

Alternatively, Chen ‘234 teaches a copper nanostructured or microstructured catalyst (see e.g. Paragraph 0014) synthesized using surface ligands (see e.g. Paragraph 0015, lines 1-3), specifically teaching the use of hydrazine (HZ) as the ligand with a copper catalyst leading to improved electrical conductivity, current density and selectivity to CH4 compared to TOP (see e.g. Paragraph 0056, lines 5-18, and Paragraph 0057, lines 16-18), TOP being the ligand used for the Cu nanosheets of Chen ‘194 (see e.g. Chen ‘194 Paragraph 0058, lines 1-3). The copper sheets synthesized with this HZ ligand comprise a first peak between 40-45°, a second peak between 50-55° and a third peak between 70-75° (see e.g. Fig. 4, XRD pattern for Cu-HZ), and have an exposed ~84.5% (111) crystal face (see e.g. Fig. 4, based on the relative heights of the strong 111 peak at ~44°, the 2nd peak at ~51°, the 3rd peak at ~74° and the 4th peak at ~89°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cu nanocatalyst of Kofuji in view of Chen ‘194 to instead be synthesized with HZ ligands, which results in a third XRD peak between 70-75°, as taught by Chen ‘234 to provide improved conductivity, current density and selectivity toward CH4.
Response to Arguments
Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
On pages 8-10, Applicant argues that there was not evidence of the nanocatalyst of Chen ‘194 having an exposed 60-99% (111) crystal face, particularly that it was not explained the 96.4% exposed (111) crystal face was determined. This is not considered persuasive. The exposed 96.4% (111) face of the copper nanosheet of Chen ‘194 was determined by measuring the heights of the 111 peak and the second peak in Fig. 7 to be ~27:1, as stated in the previous action and shown below, equal to a 27/28 overall relative intensity of the 111 peak, 27/28 being equal to 0.964. 
  
    PNG
    media_image2.png
    285
    374
    media_image2.png
    Greyscale

On pages 10-11, Applicant argues that the combination of Kofuji and Chen would not yield predictable results because they use different compounds and materials in their systems and that Kofuji seems unconcerned with Chen’s desire to provide selectivity for methane production and limiting the hydrogen evolution reaction. This is not considered persuasive. Kofuji teaches the CO2 electrolysis cell being used to produce a number of different carbon compounds, including methane, and teaches the compound produced depending on the kind of metallic catalyst employed (see e.g. Kofuji Paragraph 0042). Kofuji also teaches the metallic catalyst comprising copper and being in the form of nanoparticles (see e.g. Kofuji Paragraph 0039, lines 3-8, and Paragraph 0040, lines 1-6). Chen ‘194 then teaches a specific copper nanocatalyst that is highly selective for CO-2 reduction to methane (see e.g. Chen ‘194 Paragraph 0066, lines 19-26), which one of the potential desired carbon products of Kofuji, as stated above. Furthermore, Chen ‘194 teaches the CO2 reduction experiment being done in a two-compartment cell separated by a membrane with a 0.1 M KHCO3 electrolyte (see e.g. Chen ‘194 Paragraph 0064, lines 1-4 and 16-18). Kofuji similarly teaches a two compartment electrochemical cell separated by a membrane (see e.g. Kofuji Fig. 2, cell 202 comprising cathode unit 204 and anode unit 203 separated by separator 205; Paragraph 0043, lines 4-7, Paragraph 0053, line 1-4), wherein the electrolytes may comprise aqueous solutions comprising KHCO3 (see e.g. Kofuji Paragraph 0051, lines 1-2 and 8-9). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (“Synthesis of well-defined copper nanocubes by a one-pot solution process”, Nanotechnology, 2006) discloses copper nanocubes comprising an approximately 50.8% exposed (111) crystal face, with XRD peaks in the ranges of 40-45°, 50-55° and 70-75°.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795